Citation Nr: 0825071	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  00-16 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether there was clear and unmistakable error in a January 
1954 rating decision which assigned a 10 percent rating for a 
right neck scar with retained foreign bodies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In September 2005, the Board denied 
the claim, and in March 2006, the Board denied a motion for 
reconsideration.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims.  While the appeal was 
pending the veteran died in December 2007.


FINDING OF FACT

The veteran died in December 2007 while his appeal was 
pending at the United States Court of Appeals for Veterans 
Claims. 


CONCLUSION OF LAW

Due to the appellant's death, the Board's September 2005 
decision was vacated by the Court, and the Board may not 
otherwise exercise jurisdiction over his claim. 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died in December 2007 while his 
appeal was pending at the United States Court of Appeals for 
Veterans Claims.  In light of his death the Court vacated the 
Board's September 2005 decision, and returned the case to the 
Board for a new decision.  

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The 
appellant's claim has become moot by virtue of his death and 
must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. § 
20.1106 (2007).


ORDER

The claim is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


